           Case 1:21-cv-01335-JPO-RWL Document 14
                                               15 Filed 04/26/21
                                                        04/27/21 Page 1 of 1

                                                                                               WRITER’S ADDRESS:
                                                                                            420 Lexington Avenue
                                                                                                        Suite 2104
                                                                                              New York, NY 10170
                                                                                                  D 212-818-0269
                                                                                                   F 212-434-0105


  Sean H. Chung
  Email: Chung@LitchfieldCavo.com


                                                        April 26, 2021


Via ECF
Honorable Robert W. Lehrburger
United States District Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 1960                                              4/27/2021
New York, New York 10007

        Re:     Margarito Hernandez Santos, on behalf of himself, FLSA Collective Plaintiffs,
                and the Class v. Nuve Miguel Corp. d/b/a Key Foods and Luis H. Urgiles
                Case No.: 1:21-cv-01335-JPO-RWL
                Our File No.: 2780-3605D

Dear Judge Lehrburger:

          We represent the Defendants in the above-referenced matter alleging violations under the FLSA
and NYLL overtime provisions. We respectfully request an adjournment of the Initial Conference
currently scheduled for May 3, 2021, to May 28, 2021, June 2, 2021, or June 4, 2021. The undersigned
has met and conferred with counsel for the Plaintiff today and he has agreed to adjourn the conference for
approximately thirty (30) days. The reason for the adjournment is due to the pending Rule 12(b)(6)
Motion to Dismiss filed on April 22, 2021. Furthermore, since the deadline to submit a joint case
management order expires today, parties will require further time to submit the order on consent.

          This is Defendants’ first request for an adjournment.

          We thank you for Your Honor’s consideration.

The telephonic Initial Pretrial Conference currently               Respectfully yours,
set for May 3, 2021 at 2:30 p.m. before Magistrate
Judge Robert W. Lehrburger is hereby rescheduled
to June 2, 2021 at 2:30 p.m.


              4/27/2021
                                                                 Hyun-Beck (Sean) Chung
                                                                 (HC 1063)
SHC/zd
    Atlanta | Boston area | Chicago | Dallas-Fort Worth | Fort Lauderdale | Hartford area | Houston | Indiana
     Las Vegas | Los Angeles area| Louisiana | Milwaukee | New Jersey | New York | Philadelphia | Phoenix
                    Pittsburgh | Providence | Salt Lake City | St. Louis | Tampa | West Virginia

                                            www.LitchfieldCavo.com
